           Case 1:21-cv-01169-TCB Document 35-6 Filed 05/03/21 Page 1 of 1

   2020-02-17


  Lin Wood (00:00):
  I'm going to be a little calmer with you then with Taylor and Kimmy on their voicemail messages,
  Jonathan Grunberg, you sorry, slimy piece of shit. How do you look at those babies? I've got it all. I know
  what y'all been doing, but here's your problem. You're [inaudible 00:00:17] up with, he's going to
  federal penitentiary. I'm afraid y'all need criminal defense. In fact, I know, I've been up all night, dealing
  with this. I've locked it all down and I can prove everything you did, every email you played with.
  Everyone's coming back at you. Every document deleted. I can get it in 120 days. I got people on it right
  now, they're on my way here to mirror image my hard drive, the FBI is going to be knocking on your
  door with Jonathan. You need to go get a criminal defense lawyer. Somebody in that damn former piece
  of shit bomb I had better get on the phone and tell me the damn truth so I can tell the FBI that at least
  somebody is going to be good to them and cooperate.

  Lin Wood (00:54):
  You got in bed with [inaudible 00:00:55] and you tried to hurt my kids. In the process, you look at those
  two little babies, you hurt them. You look at your wife, you hurt her. You're not going to get one damn
  dime from me about anything. You might even get sued by me. What the hell were you thinking. Man,
  oh man. You're glad I'm not with me right now in an elevator buddy. You're damn lucky, I'm that mad, if
  you come over here to tell me the truth, make sure you give me a heads up, because I'm going to make
  sure that the FBI or someone from the Atlanta police department is here so they can be [inaudible
  00:01:30] between you and me. That's how serious it is, you little fucker. You look in the mirror and
  you're going to see that you Chilean Jewish fucking crook. Good-bye Jonathan. You better get somebody
  to come over and tell me the truth. So it's coming out the hard way, buddy. It's coming out the hard
  way. What did you do to Chelsea and Kimmy? You sorry, bastard.




EXHIBIT "F"                                                                                       Page 1 of 1
